Citation Nr: 1518803	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for lumbar disc disease and if so, whether service connection is warranted.

2.  Entitlement to service connection for numbness of upper and lower extremities. 

3.  Entitlement to service connection for right sciatica. 

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for a left arm condition manifested by pain.

6.  Entitlement to service connection for a cervical spine disability.  

7.  Entitlement to an increased rating for service-connected compression fracture of T7-8-9, currently rated 10 percent disabling. 

8.  Entitlement to an increased rating for service-connected residuals of acromioclavicular separation of the left shoulder with trapezius strain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).   A March 2011 decision denied service connection for numbness of upper and lower extremities, right sciatica, dizziness, and a left arm condition manifested by pain.  A May 2011 rating decision granted an increased 10 percent rating for the thoracic spine disability, effective April 2, 2010, the date of claim for the increased rating.  That rating decision also denied an increased rating for residuals of acromioclavicular separation of the left shoulder with trapezius strain, and denied the request to reopen the claim for service connection for lumbar disc disease.  A November 2012 rating decision denied service connection for a cervical spine disability.  

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ) in June 2014.    

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims    file associated with the Veteran's claims.

For the reasons explained below, the appeal  is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

During his June 2014 hearing, the Veteran reported that he received private chiropractic treatment.  When asked if he had provided such records to VA, he responded that he had given them to his representative, who thereafter indicated he would provide the records.  However, no such records were submitted.  The Veteran states that although a physician has attributed his extremity numbness to diabetes, his chiropractor states it is due to his spinal conditions.  In addition, the Veteran has alleged that his dizziness is due to his neck condition.  As the Veteran has identified potentially pertinent records that have not been submitted, such should be requested on remand. 

Regarding the claims for increased ratings for thoracic spine compression fracture and the left shoulder disability, the latest VA compensation examination   of record was in June 2010 and the Veteran contends that these disabilities have worsened since then.  Therefore, updated examinations of his thoracic spine and left shoulder are warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the claim for service connection for a cervical spine disability, the Board notes the Veteran alleges such injury occurred at the same time as his thoracic spine injury, and the Board notes his service treatment records do reflect complaints of neck pain.  Accordingly, a VA examination is required.  

Additionally, the left arm claim is intertwined with the other upper extremity claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit all treatment records from his chiropractor, or complete an authorization form to permit VA to request such records from the chiropractor and any other private treatment provider who has treated him for his neck, back, arms, legs, and dizziness.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since April 2013.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for VA spine examination, for the purpose of determining whether his claimed cervical spine disability is related to service and to determine the current nature and severity of his service connected compression fracture of T7-8-9.  The claims file must     be reviewed in connection with the examination.  All indicates tests and studies should be conducted, including range of motion and neurological evaluation, and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Does the Veteran have any neurological disability of the upper or lower extremities that is caused by or permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected compression fracture of T7-8-9.  Please explain why or why not.

b.  Concerning the cervical spine disability, is at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active service, to include his complaints of neck pain and feeling a pop when he carried heavy things and/or the injury in service resulting in his thoracic spine disability.  The examiner should explain the reasons for the conclusion reached.

3.  Schedule the Veteran for a VA shoulder examination, to determine the current severity of his service-connected residuals of acromioclavicular separation of the left shoulder with trapezius strain.  The claims file must be reviewed in connection with the examination.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




